DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/772,919, filed on 09/04/2015.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/15/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8-10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al. (2013/0050804), hereinafter No in view of Kim et al. (2007/0273956), hereinafter Kim.
Regarding claim 1, No discloses, in figures 3A-5B, a light attenuator (10, electrophoretic device) (paragraph 0025) comprising cells, each cell comprising: a first substrate (200, opposing substrate) including a first light-transmissive electrode (220, common electrode) (paragraphs 0030 and 0031); a second substrate (210, base substrate) including a second light-transmissive electrode (120, pixel electrode) (paragraphs 0026 and 0028), the second substrate (210, base substrate) being spaced apart from the first substrate (200, opposing substrate) to form a gap between the first and second substrates (paragraph 0030); an electrophoretic ink (300, electrophoretic layer) including charged particles (320, particles) in a suspending fluid (310, electrophoretic solvent) disposed in the gap (paragraph 0025); wherein the light attenuator has a first light state in which the charged particles are distributed throughout the suspending fluid and lie in the path of light traversing the cell, thereby attenuating light passing through the light attenuator (paragraphs 0046-0047 and figures 4A and 4B), and a second light state in which the charged particles move adjacent the surface of the non-planar, polymeric structure and are removed from the path of light traversing the cell, thereby transmitting light passing through the light attenuator (paragraphs 0048-0049 and figures 4A-4B)
No does not specifically disclose a non-planar, polymeric structure adjacent the second substrate comprising a plurality of aperiodic microstructures, a surface of the non-planar, polymeric structure extending into the gap between the first and second substrates and creating a non-planar interface with the electrophoretic ink.
Kim discloses a non-planar, polymeric structure (12 binder film) adjacent the second substrate (4, second substrate) comprising a plurality of aperiodic microstructures (14, capsule) (paragraph 0011), a surface of the non-planar, polymeric structure extending into the gap between the first and second substrates (2, first substrate and 4, second substrate) and creating a non-planar interface with the electrophoretic ink (10, electronic ink layer) (paragraph 0011 and figure 1).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the polymeric structure of Kim for the purpose of dispersing particles in the microcapsulated ink.
Regarding claim 2, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No does not disclose wherein the aperiodic microstructures are in a monolayer and are arranged irregularly, forming features with centre-to-centre distances in a local area that are random.
Kim discloses wherein the aperiodic microstructures (14, capsule) are in a monolayer (figure 1) and are arranged irregularly, forming features with centre-to-centre distances in a local area that are random (paragraph 0011 and figure 1).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the polymeric structure of Kim for the purpose of dispersing particles in the microcapsulated ink.
Regarding claim 3, No discloses, in figures 3A-5B, a light attenuator (10, electrophoretic device) (paragraph 0025), wherein light passing through the light attenuator is diffracted into a plurality of directions by the aperiodic microstructures, thereby reducing perceived diffraction patterns when an observer views a light source through light attenuator (paragraphs 0046-0049).
Regarding claim 8, No discloses, in figures 3A-5B, a light attenuator (10, electrophoretic device) (paragraph 0025), wherein the suspending fluid (310, electrophoretic solvent) and the non-planar, polymeric structure are optically-transparent and refractive-index-matched to each other such that light travelling between the suspending fluid and the non-planar, polymeric structure is not significantly diffracted (paragraphs 0040-0041 and 0044).
Regarding claim 9, No discloses, in figures 3A-5B, a light attenuator (10, electrophoretic device) (paragraph 0025), wherein the microstructures are closely-packed protrusions (230, protrusion) projecting into the gap and contacting the suspending fluid (310, electrophoretic solvent), and in the second light state the charged particles (320, particles) are deflected on a path from the first electrode toward the second electrode and driven to concentrate in the interstices of protrusions (paragraphs 0030 and 0034-0036).
Regarding claim 10, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein the aperiodic microstructures are convex, concave, facets, or a combination thereof.
Kim discloses wherein the aperiodic microstructures are convex, concave, facets, or a combination thereof (paragraph 0011 and figure 1).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the polymeric structure of Kim for the purpose of dispersing particles in the microcapsulated ink.
Regarding claim 17, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein the average circumference of the aperiodic microstructures is 80 microns or greater.
Kim discloses wherein the average circumference of the aperiodic microstructures is 80 microns or greater (paragraph 0011).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the polymeric structure of Kim for the purpose of dispersing particles in the microcapsulated ink.
Regarding claim 18, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein the aperiodic microstructures vary in surface shape, cross-sectional area, cross-sectional geometric form, or orientation.
Kim discloses wherein the aperiodic microstructures vary in surface shape, cross-sectional area, cross-sectional geometric form, or orientation (paragraph 0011).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the polymeric structure of Kim for the purpose of dispersing particles in the microcapsulated ink.
Regarding claim 19, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein the non-planar, polymeric structure comprises a randomized distribution of discrete light transmissive polymer balls embedded as a monolayer in a polymeric binder.
Kim discloses wherein the non-planar, polymeric structure comprises a randomized distribution of discrete light transmissive polymer balls embedded as a monolayer in a polymeric binder (paragraph 0011).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the polymeric structure of Kim for the purpose of dispersing particles in the microcapsulated ink.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al. (2013/0050804), hereinafter No in view of Kim et al. (2007/0273956), hereinafter Kim as applied to claim 1 above, and further in view of Mori et al. (2007/0115323), hereinafter Mori.
Regarding claim 11, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein each cell further comprises polymer walls spanning between the non-planar, polymeric structure and the first substrate, and the polymer walls are aperiodic in a face view and divide the gap into discrete or semi-discrete cavities.
Mori discloses wherein each cell further comprises polymer walls spanning between the non-planar, polymeric structure and the first substrate, and the polymer walls are aperiodic in a face view and divide the gap into discrete or semi-discrete cavities (paragraph 0141).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the polymer walls of Mori for the purpose of separating the capsules.
Regarding claim 12, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein the polymer walls appear dark in a face view and provide an obstruction in the second light state.
Mori discloses wherein the polymer walls appear dark in a face view and provide an obstruction in the second light state (paragraph 0141).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the polymer walls of Mori for the purpose of separating the capsules.
Regarding claim 13, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein the microstructure are apertures, the polymer walls are located in peripheral areas of the apertures, and in the second light state the charged particles are accumulated adjacent the polymer walls.
Mori discloses wherein the microstructure are apertures, the polymer walls are located in peripheral areas of the apertures, and in the second light state the charged particles are accumulated adjacent the polymer walls (paragraph 0141).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the polymer walls of Mori for the purpose of separating the capsules.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al. (2013/0050804), hereinafter No in view of Kim et al. (2007/0273956), hereinafter Kim as applied to claim1 above, and further in view of Kim et al. (2013/0057944), hereinafter Kim ‘944.
Regarding claim 14, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose further comprising pillars, aperiodic in a face view, bonded between and setting apart the non-planar, polymeric structure and the first substrate, the pillars appearing black in a face view and providing an obstruction in the second light state.
Kim ‘944discloses further comprising pillars (130, barrier walls) (paragraph 0033), aperiodic in a face view, bonded between and setting apart the non-planar, polymeric structure and the first substrate, the pillars appearing black in a face view and providing an obstruction in the second light state (paragraph 0033).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the pillars of Kim ‘944 for the purpose of partitioning the unit pixels.
Regarding claim 15, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein the non-planar, polymeric structure comprises a photosensitive polymer that has been shaped by a laser beam or electron beam to create aperiodic microstructures.
Kim ‘944 discloses wherein the non-planar, polymeric structure comprises a photosensitive polymer that has been shaped by a laser beam or electron beam to create aperiodic microstructures (paragraph 0033).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the pillars of Kim ‘944 for the purpose of partitioning the unit pixels.
Regarding claim 16, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose where each of the aperiodic microstructures is independently written, asymmetrical, and randomly orientated.
Kim discloses disclose where each of the aperiodic microstructures is independently written, asymmetrical, and randomly orientated (paragraph 0011 and figure 1).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the polymeric structure of Kim for the purpose of dispersing particles in the microcapsulated ink.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 4 and 6, wherein the claimed invention comprises, in claim 4, wherein the microstructure comprise protrusions and the charged particles form discrete apertures in the second light state, and wherein the maximum angle subtended by an aperture to the observer at a required viewing distance is one arcminute (corresponding to 290 microns at a viewing distance of 1 meter); in claim 6, wherein the microstructure comprise protrusions and the charged particles form discrete apertures in the second light state, and wherein the maximum angle subtended by an obstruction to the observer at a required viewing distance is one arcminute (corresponding to 290 microns at a viewing distance of 1 meter), and the maximum subtended angle of a pitch of obstructions is two arcminutes, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872